DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
Claims 18-20 are rejected under 35 U.S.C. 101 because claim 18 of the disclosed invention is inoperative and therefore lacks utility.  The claim is inoperative because is claims both an apparatus and a process.  When it is unclear as to whether the claim limitations are directed to the apparatus or the method of using the apparatus it creates confusion as to when infringement of the patent would occur.  See Katz, 639 IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 18 claims both an apparatus and a process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  When it is unclear as to whether the claim limitations are directed to the apparatus or the method of using the apparatus it creates confusion as to when infringement of the patent would occur.  See Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). The claim should be amended so that either the preamble of the claim includes the structure of claims 1 or the reference to claim 1 needs to be deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2008/0174538 to Yasuda et al. (Yasuda).
As to claim 1, Yasuda discloses a pixel circuit comprising: 
a first latch-control sub-circuit comprising a first latch-control terminal coupled to a scan signal port and an input terminal coupled to a data signal port (Fig. 2; Para. 0042, TM1), and being configured to output the data signal when the scan signal port receives a first scan signal at a first voltage level (Para. 0040-0044, when a selective scanning voltage of high level (herein after referred to as H level), for example, is applied to the scanning line (G), the n-type transistor (TM1) is turned on and the p-type transistor (TM2) is turned off so that the video data ("1" or "0") applied to the video line 
a latch sub-circuit coupled to the first latch-control sub-circuit, and comprising a first inverter (Fig. 2; Para. 0039, INV1) and a second inverter (Fig. 2; Para. 0039, INV2), the first inverter having an input terminal configured to receive the data signal and coupled to the second inverter to form a latch loop when the scan signal port receives a second scan signal at a second voltage level  (Para. 0039-0042; The first inverter circuit (INV1) has an input terminal thereof connected to a node 1 (node1) and an output terminal thereof connected to a node 2 (node2). Further, the second inverter circuit (INV2) has an input terminal thereof connected to the node 2 (node1) and an output terminal thereof connected to the node 1 (node2)), each of the first inverter and the second inverter inverting the first voltage level to the second voltage level and vice versa (Para. 0039-0042); 
a second latch-control sub-circuit coupled to the latch sub-circuit, the second latch-control sub-circuit comprising a second latch-control terminal (Fig. 2; Para. 0040, TM2), and being configured to control that the second inverter and the first inverter form an open circuit when the scan signal port receive the first scan signal at the first voltage level (Para. 0040-0044, when a non-selective scanning voltage of low level (herein after referred to as L level), for example, is applied to the scanning line (G), the n-type transistor (TM1) is turned off and the p-type transistor (TM2) is turned on so that a data value written in the node 1 (node1) is held in the memory part constituted of the first inverter circuit (INV1) and the second inverter circuit (INV2). That is, a holding operation is performed); 


Yasuda discloses the pixel circuit of claim 1, wherein the first latch-control sub-circuit comprises a first switch transistor (Fig. 2; Para. 0042, TM1) having a gate terminal coupled to the first latch- control terminal (Fig. 2; Para. 0042, TM1, G), a first terminal coupled to the data signal port (Fig. 2; Para. 0042, TM1, D), and a second terminal coupled to Page 3 of 8Appl. No. UnassignedPreliminary Amendmentthe input terminal of the first inverter (Fig. 2; Para. 0042, TM1, node1), the first switch transistor being configured to connect the first terminal to the second terminal when the gate terminal receives the first scan signal at the first voltage level from the first latch-control terminal coupled to the scan signal port (Para. 0040-0044, when a selective scanning voltage of high level (herein after referred to as H level), for example, is applied to the scanning line (G), the n-type transistor (TM1) is turned on and the p-type transistor (TM2) is turned off so that the video data ("1" or "0") applied to the video line (D) is written in the node 1 (node1). That is, the video data writing operation is performed).  

As to claim 3, Yasuda discloses the pixel circuit of claim 2, wherein the first-voltage level of the first scan signal is a switch-on signal (Para. 0040-0044, when a selective scanning voltage of high level (herein after referred to as H level), for example, is applied to the scanning line (G), the n-type transistor (TM1) is turned on and the p-type transistor (TM2) is turned off so that the video data ("1" or "0") applied to the video line (D) is written in the node 1 (node1). That is, the video data writing operation is performed); and the first switch transistor is an N-type transistor if the first voltage level is a high voltage level (Para. 0043, n-type transistor (TM1)) or a P-type transistor if the first voltage level is a low voltage level.  
Yasuda discloses the pixel circuit of claim 2, wherein the second latch- control sub-circuit comprises a second switch transistor (Fig. 2; Para. 0040, TM2) having a gate terminal coupled to the second latch-control terminal (Fig. 2; Para. 0040, TM2, G), a first terminal coupled to the second terminal of the first switch transistor (Fig. 2; Para. 0040, TM2, TM1 connection), and a second terminal coupled to the second output terminal of the second inverter (Fig. 2; Para. 0040, TM2, connection to INV2), the second switch transistor being configured to connect the first terminal thereof to the second terminal thereof when the gate terminal thereof receives a second scan signal at the second voltage level from the second latch-control terminal (Para. 0040-0044, when a non-selective scanning voltage of low level (herein after referred to as L level), for example, is applied to the scanning line (G), the n-type transistor (TM1) is turned off and the p-type transistor (TM2) is turned on so that a data value written in the node 1 (node1) is held in the memory part constituted of the first inverter circuit (INV1) and the second inverter circuit (INV2). That is, a holding operation is performed).  

As to claim 5, Yasuda discloses the pixel circuit of claim 4, wherein the second latch- control terminal is coupled to the scan signal port shared with the first latch-control terminal (Fig. 2; Para. 0040, TM2, G), the second voltage level of the second scan signal is a switch-on signal for the second switch transistor but a switch-off signal for the first switch transistor (Para. 0040-0044, when a non-selective scanning voltage of low level (herein after referred to as L level), for example, is applied to the scanning line (G), the n-type transistor (TM1) is turned off and the p-type transistor (TM2) is turned on so that a data value written in the node 1 (node1) is held in the memory part 

As to claim 6, Yasuda discloses the pixel circuit of claim 5, wherein the second switch transistor is a P-type transistor (Para. 0040-0044, p-type transistor (TM2)) and the first switch transistor is an N-type transistor if the second voltage level is a low-voltage level (Para. 0040-0044, n-type transistor (TM1)) or the second switch transistor is an N-type transistor and the first switch transistor is a P-type transistor if the second voltage level is a high voltage level.  

As to claim 13, Yasuda discloses the pixel circuit of claim 1, wherein the output sub-circuit comprises a first output transistor  (Fig. 2; Para. 0045, TM3) and a second output transistor (Fig. 2; Para. 0046, TM4), the first output transistor including a first terminal coupled to the first input terminal received a first reference voltage from the reference voltage port (Fig. 2; Para. 0045-0047, VCOM), a second terminal coupled to the output terminal (Fig. 2; Para. 0045-0046, 0048, pixel electrode, ITO1), and a gate terminal coupled to the first control terminal (Fig. 2; Para. 0045, 0047, node1), and the second output transistor including a first terminal coupled to the second input terminal received a second reference voltage from the second reference voltage port (Fig. 2; Para. 0045-0047, bar VCOM), a second terminal coupled to the output terminal  (Fig. 2; Para. 0045-0046, 0048, pixel electrode, ITO1), and a gate terminal coupled to the second control terminal (Fig. 2; Para. 0045, 0047, node2).  

Yasuda discloses the pixel circuit of claim 13, wherein the first output transistor is configured to connect the first terminal to the second terminal thereof to output the first reference voltage to the output terminal when the first control terminal receives the first voltage level from the first output terminal of the first inverter; the second output transistor is configured to connect the first terminal to the second terminal thereof to output the second reference voltage to the output terminal when the second control terminal receives the first voltage level voltage level from the second output terminal of the second inverter (Para. 0047-0048, The relationship between the node 1 (node1) and the node 2 (node2) is set such that signal levels of these nodes are inverted from each other. Accordingly, when the voltage of the node 1 (node1) assumes an H level, the voltage of the node 2 (node2) assumes an L level and hence, the n-type transistor (TM3) is turned on and the n-type transistor (TM4) is turned off. When the voltage of the node 1 (node1) assumes an L level, the voltage of the node 2 (node2) assumes an H level and hence, the n-type transistor (TM3) is turned off and the n-type transistor (TM4) is turned on; a switching portion (constituted of two transistors (TM3, TM4) of the same conductive type, for example) selects and applies the first video voltage or a second video voltage to the pixel electrode (ITO1) in response to data stored in the memory part (data written in the memory part from the video line (D))).  

As to claim 15, Yasuda discloses the pixel circuit of claim 14, wherein each of the first output transistor and the second output transistor is the same type of transistor as the first switch Page 6 of 8Appl. No. Unassignedtransistor (Para. 0043, 0045, 0046, n-type transistor) as the first voltage level is set to a switch-on signal for the first switch transistor and the second voltage 

As to claims 16 and 17, they are similar in scope to claim, and therefore similarly analyzed.  
As to claim 16, Yasuda discloses a display panel comprising multiple gate lines and multiple data lines interlaced over each other defining multiple subpixels (Fig. 1; Para. 0033-0036, display matrix), wherein each subpixel comprises a pixel circuit of claim 1 for providing driving electric field, the scan signal port of the pixel circuit being connected to corresponding one of the multiple gate lines and the data signal port being connected to corresponding one of the multiple data lines (Fig. 1; Para. 0033-0036, display matrix).  


As to claim 18, Yasuda discloses a method of driving the display panel of claim 16, the method comprising, in each driving cycle, sequentially providing a first scan signal at a first voltage level to each of the multiple gate lines of the display panel (Fig. 1; Para. 0037, the Y-address circuit 130 supplies a selective scanning voltage to the scanning line corresponding to the display pixel 10 at the selected position out of the scanning lines (G1, G2, G3, . . . , Gm)), each of the multiple gate lines being configured to receive the first scan signal for a number of times that is smaller than a preset number of scans (Fig. 4-6; Para. 0060, 0064, an input signal (IN1) inputted to a D terminal of the first D-type flip-flop circuit (FF1) is an output voltage outputted from a corresponding output terminal of the X-address circuit 120 or the Y-address circuit 130)), and providing a second scan signal at a second voltage level when the each of the multiple gate lines does not receive the first scan signal; and providing data signals respectively to the multiple data lines (Fig. 4-6; Para. 0060, 0064, an input signal (IN1) inputted to a D terminal of the first D-type flip-flop circuit (FF1) is an output voltage outputted from a corresponding output terminal of the X-address circuit 120 or the Y-address circuit 130); Para. 0072-0084, voltage may be high or low).  

As to claim 19, Yasuda discloses the method of claim 18, wherein each of the multiple gate lines receives the first scan signal once in each driving cycle (Fig. 4-6; Para. 0060, 0064, an input signal (IN1) inputted to a D terminal of the first D-type flip-flop circuit (FF1) is an output voltage outputted from a corresponding output terminal of the X-address circuit 120 or the Y-address circuit 130)).  

As to claim 20, Yasuda discloses the method of claim 18, wherein the first voltage level is set as a high voltage configured to turn on an N-type transistor and the second voltage level is set as a low voltage configured to turn on a P-type transistor (Fig. 4-6; Para. 0060, 0064, an input signal (IN1) inputted to a D terminal of the first D-type flip-flop circuit (FF1) is an output voltage outputted from a corresponding output terminal of the X-address circuit 120 or the Y-address circuit 130); Para. 0072-0084, voltage may be high or low).

Allowable Subject Matter
Claims 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 10, of which claims 8-9 and 11-12 are dependent, similarly disclose “he second latch- control sub-circuit comprises a third switch transistor having a gate terminal coupled to a third latch-control terminal, a first terminal coupled to the first output terminal of the first inverter, and a second terminal coupled to an input terminal of the second inverter, the third switch transistor being configured to connect the first terminal to the second terminal when the gate terminal receives the second scan signal at the second voltage level from the third latch-control terminal,” which is not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/Examiner, Art Unit 2626